Citation Nr: 1529163	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for degenerative joint disease of the lumbar spine (back disability).

6.  Entitlement to service connection for neuropathy of the right and left lower extremities.

7.  Entitlement to service connection for depression, to include as secondary to degenerative joint disease of the lumbar spine.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1963.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal have been recharacterized as listed on the title page of this decision for simplicity, but remain unchanged.

The Board remanded the appeal in November 2011 because it appeared that claims and evidence in the Veteran's claims files might be related to another Veteran.  No contentions related to the appeal of any other Veteran remain in the claims files for the Veteran whose appeal is before the Board; the Board has removed an additional 52 pages of clinical records belonging to another Veteran from the claims file.  
 
By a letter submitted in November 2012, the Veteran requested that he be considered a Vietnam-era War Veteran, because his final discharge from his reserve obligation was in May 1965, two years after his May 1963 discharge from active service.  The Veteran's honorable discharge from active service was in May 1963.  

There is no record that the Veteran served on active duty, active duty for training, or inactive duty for training after May 1963.  

It is important for the Veteran to understand that the date of termination of the Veteran's reserve obligation is not evidence that he performed any type of military duty after May 1963.  The Veteran did not serve in Vietnam, or serve after May 1963, so he cannot be considered to have served during the Vietnam era.  The Veteran does not contend that he had combat service.  

The Veteran's physical claims files and electronic claims files have been reviewed by the Board in preparation for issuing this decision.

In his July 2008 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was scheduled for the requested hearing in September 2010.  In September 2010, the Veteran, through his representative, submitted a written withdrawal of the request for a hearing before the Board.  Appellate review may proceed.


FINDINGS OF FACT

1.  The presumption of soundness at entry is not applicable to a right leg disability noted during the Veteran's May 1959 induction examination.

2.  The Veteran's lay evidence that a right leg disability was aggravated during his service is less probative than the negative medical evidence against this claim. 

3.  The objective evidence of treatment of the right ankle begins with evidence that the Veteran sustained intercurrent right ankle injury at work in January 1999.  

4.  The clinical evidence records do not link a current left ankle, bilateral knee, or bilateral hip disability, if present, to the Veteran's service or to a right leg or ankle disability alleged to have been aggravated in service.  

5.  The evidence establishes that a current back disability is not related to a back sprain which treated and resolved during the Veteran's service.

6.  The evidence establishes that neuropathy of the right and left lower extremities and depression are both linked to the Veteran's DJD of the lumbar spine; since service connection has not been granted for back disability, service connection for neuropathy or depression as secondary to back disability is not authorized by law.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disability, to include right ankle disability, are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2014).

2.  The criteria for service connection for a left ankle, bilateral knee, or bilateral hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2014).

3.  The criteria for service connection for degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for neuropathy of the right and left lower extremities or for depression, to include as secondary to degenerative joint disease of the lumbar spine, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for a right lower leg disability because that disability was aggravated in service.  He contends that he incurred right ankle pain in service due to the right lower leg disability.  He contends that he had chronic back disability in service.  He also contends that aggravation of the right lower leg disability and the back disability incurred in service resulted in several other orthopedic and neurologic disabilities, which the Board will address.

Law governing claims for service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

For certain chronic diseases, such as arthritis and cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).



Facts

The Veteran's May 1959 service induction examination reflects that the Veteran fractured his right leg several years prior to service.  There was a 4-inch linear scar on the right lower leg.  Radiologic examination disclosed screw fixation in the lower 1/3 of the tibia and fibula.  

The Veteran was hospitalized in September 1960 for fatigue, anorexia, nausea, and vertigo, following a report that he coughed up blood.  No diagnosis was identified on evaluation and testing; the Veteran soon returned to full duty.  

The Veteran also was treated for complaints of back pain in December 1961.  

Refractive error was the only diagnosis noted on the May 1963 separation examination. 

In September 2006 and November 2006, the Veteran submitted applications for the benefits addressed in this appeal.  About 500 pages of clinical evidence, including VA examination reports, VA outpatient treatment records, records obtained from the Social Security Administration (SSA), and private treatment records identified by the Veteran, are associated with the claims files and have been reviewed in detailed.

The clinical evidence, summarized briefly, discloses that, following his service separation in 1963, the Veteran was employed by The Boston Globe newspaper.  The Veteran then moved to Texas, where he worked in construction; he became a "master painter."  He was working for an apartment complex when he twisted his ankle at work in January 1999.  Arthroscopy in April 1999 disclosed extensive anterolateral scar tissue and cartilage damage to the distal tibial plafond (the articulation of the tibia with the ankle and talar dome of the foot).  Dorland's Illustrated Medical Dictionary 1473 (31st ed. 2007).  

By March 2000, he had regained good range of motion, but was still unable to perform certain activities, like climbing ladders.  In September 2000, the apartment complex was sold.  The Veteran was laid off.  

The Veteran applied for benefits from SSA.  The Veteran became depressed and anxious.  He began to suffer "black-outs" which precluded him from driving.  The cause of the blackouts could not be determined.  The Veteran began to experience more frequent falls.  A diagnosis of idiopathic neuropathy was assigned; several other medical disorders were found as the Veteran's health continued to deteriorate.  

Governing law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis (degenerative joint disease, DJD). A presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

For preexisting injury or diseases noted on examination into active service, the claimant has the burden of showing, to an equipoise evidentiary standard, that the condition increased in disability during his active service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (explaining "[u]nder section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.").  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

1.  Claim for service connection for a right leg disability and a right ankle disability

As noted above, at his May 1959 induction examination, the Veteran had a 4-inch linear scar on the right lower leg, and reported a history of fracture of the right leg prior to service.  Radiologic examination in May 1959 disclosed that there were well-healed fractures of the lower 1/3 of the tibia and fibula with screw fixation.  The evidence clearly establishes that the Veteran had pre-existing screw fixation of fractures of the lower right leg, and he does not contend otherwise.  As such, there is no presumption of soundness at service entry with respect to right lower leg disability.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).

The Veteran contends that he developed right ankle disability during service, as a symptom or secondary to the right leg fracture sustained prior to service.  He contends that he developed a limp in service because there was a screw "in" his right ankle.  

The Veteran acknowledges that he did not seek evaluation or treatment of right ankle pain in service.  

The medical evidence, especially the May 1959 x-ray report, is contrary to the Veteran's belief that he had screw in the right ankle.  The May 1959 x-ray shows that the screw fixation of the Veteran's right leg fractures was in the tibia and fibula, not "in" the right ankle joint.  The lack of notation of any right ankle disability at entrance establishes that there was no pre-existing disability of the right ankle.  As to the right ankle, the Veteran is presumed to have been sound at entry.  

However, there is no evidence that the Veteran incurred right ankle injury in service, and there is no record that the Veteran complained of right ankle pain in service or proximate thereto, or until January 1999.  The only evidence that a right lower leg disability was manifested by right ankle pain or a right ankle disability is the Veteran's own information.  However, as the Veteran may only competently observe that he had ankle pain, but is not competent to state the medical basis for ankle pain, the preponderance of the probative and persuasive evidence is against the claim.  

In particular, all records prior to the claim for VA benefits reflect that the Veteran first sought treatment for a right ankle disability in January 1999, when the Veteran sustained a serious injury to the right ankle joint, involving the tibial plafond and the talar dome, as noted above.  There is lengthy evidence reflecting private medical treatment of a January 1999 injury, attempts to treat that injury with Synvisc injections and physical therapy, an April 1999 operative note, and SSA records.  All of these records have in common that the Veteran related that he injured his right ankle at work in January 1999, providing highly probative evidence against this claim.  

All of the records have in common a lack of any reference by the Veteran to right ankle pain or impairment prior to January 1999.  The Veteran's statements that right ankle pain began in service are outweighed by his reports of right ankle pain beginning in January 1999.  

As noted, the Veteran did not seek evaluation or treatment of the right ankle or right lower leg during service.  The May 1963 separation examination describes all physical findings as "normal" except for Class II dental disease and refractive error.  The service treatment records are unfavorable to the Veteran's claims.  

As pertinent to this appeal, a Veteran who has a pre-existing disorder which is noted upon entry into service may be granted service connection if that preexisting disorder was aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In this case, the service treatment records are entirely unfavorable to the Veteran's claim, since the service treatment records disclose no notation that the Veteran complained of or was treated for a right leg disability, except for notation of the disability and radiologic examination on induction.  

Beyond this, the post-service treatment records only do not support this claim:  The Veteran does not allege that he sought clinical treatment for a right leg disability proximate to his 1963 discharge from active service.  The Veteran has not identified any provider who treated him for right leg disability after service prior to January 1999, when more than 35 years had elapsed.  The Veteran has not provided any evidence, other than his lay statements, to establish that his right leg disability impaired his ability to work as a master painter or impaired his ability to climb ladders prior to a January 1999 injury to the right ankle.  The Veteran did not advise SSA that he was treated for a right leg disability prior to January 1999.

The Veteran has submitted his own lay statements indicating that his symptoms of right leg disability increased in service.  In February 2007 and September 2010, the Veteran indicated that his pre-existing injury, which included a metal screw "in my ankle" made marching and other physical activities difficult.  He stated that he was limping when he was discharged.  

However, the Veteran has not provided any lay or medical evidence which reflects that he continued to limp or have difficulty walking after service.  In fact, the Veteran's lengthy period of employment in construction and as a painter would appear contrary to a finding that the Veteran continued to limp or that right leg disability continued to make movement difficult.  Given the lack of evidence that the Veteran sought treatment or evaluation for a limp in the first decade after service, together with the evidence of record that the Veteran became a "master painter," the evidence is not in equipoise to warrant a finding that the Veteran had a limp or right leg disability chronically after service until he incurred a January 1999 injury at work.  The evidence, overall, is against this claim.     

The Veteran must understand that a temporary increase in symptoms is not defined, for VA purposes, as aggravation of a preexisting injury.  There is no evidence other than the Veteran's statements that he had difficulty with marching and standing in service and significant evidence against such a finding, in the form of the service separation records and the post-service treatment records.  In any event, evidence that the Veteran was asymptomatic on entry into service, as appears to be the case here, with an exacerbation of symptoms during service, as alleged in the Veteran's statements, is not sufficient to meet the criteria to establish aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  The Veteran has not provided lay or medical evidence that this increase in symptoms of right leg disability continued beyond the Veteran's service and became permanent.  If a disorder becomes worse during service, but then improves to the point that it was no more disabling than it was at entrance into service, the disorder is not shown to have been aggravated by service.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Verdon v. Brown, 8 Vet. App. 529 (1996). 

The Veteran contends, in essence, that the April 1999 finding on arthroscopy that there was "considerable damage" to the right ankle means that right leg disability was aggravated in service.  The Board does not agree with the Veteran's lay interpretation of the right ankle arthroscopy report.  The April 1999 arthroscopy report describes the various defects at the ankle, noting that there is articular damage at the distal tibial plafond.  The report specifically states that the Veteran is "status post a right ankle injury while at work on January 26, 1999.  . . .  The MRI showed a posterior talar dome injury."  The report describes one injury, a January 1999 injury.  This report provides evidence against the Veteran's claim.  

Without specific reference in this report to any prior injury, the Board finds that the report may not be interpreted as supporting the claim for service connection for aggravation of a right leg injury during service from 1959 to 1963.  There is significant clear and unmistakable evidence against this claim. 

The Veteran acknowledges that there is no medical evidence of arthritis of the right lower leg in service or in the year following service.  The Veteran has not indicated that right leg arthritis was treated or diagnosed during a 1986 hospitalization.  No presumption of incurrence or aggravation of arthritis of the right lower leg is applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable). 

The Veteran's lay statements that he had increased right lower leg disability in service, causing him to limp, is not sufficient to place the evidence as to show that it is at least as likely as not that permanent aggravation of right lower leg disability was incurred in service.  It is particularly significant, in the Board's view, that the Veteran did not advise SSA that he required treatment of the right ankle prior to January 1999.  It would have been in the Veteran's interest to accurately identify the onset of right ankle disability when he applied for SSA benefits in June 2001.  The fact that the Veteran did not report a right ankle disability prior to the at-work injury in January 1999 is some evidence that no chronic right ankle disability was present prior to that injury.  

The preponderance of the evidence is against a finding that a chronic right ankle disability was manifested in service, within an applicable presumptive period, or is due to a right leg disability based on aggravation in service.  The claims for service connection for right lower leg disability, to include ankle disability, must be denied.  

2.  Claims for service connection for left ankle, bilateral knee, and hip disabilities

The Veteran acknowledges that he did not seek evaluation or treatment of left ankle, or bilateral knee or hip pain, in service.  The May 1963 separation examination describes all physical findings as "normal" except for Class II dental disease and refractive error.  The service treatment records are unfavorable to the Veteran's claims.  It is unclear why these problems (dental disease and refractive error) would be cited but not the problems the Veteran has claimed.   

In his September 2006 claim, the Veteran sought service connection for several disabilities as "adjunct to the right leg condition."  A statement from the Veteran received in early September 2010 indicates that the Veteran believes that his right leg fracture disability was aggravated in service, as manifested by symptoms of right ankle pain and a limp.  The Veteran stated a belief that physical activities were difficult because, "I had a metal screw in my ankle."  However, the report of the entrance radiologic examination, as noted above, does not disclose that the Veteran had a screw or other fixation hardware "in" the ankle joint.  

Post-service evidence reflects that, in November 2004, the Veteran reported that he fell and that his right knee while hurting.  Radiologic examination of the right knee disclosed no fracture or dislocation.  The x-ray interpretation includes no notation of any bony abnormality of the right knee.  This evidence is unfavorable to a finding that the Veteran's knee pain was due to a right lower leg disability.  In particular, the right knee pain was acutely incurred.  Arthritis of the right knee, if now present, some 40 years after the Veteran's service discharge, cannot be attributed to the Veteran's service.  The medical evidence demonstrates that right knee pain, or bilateral knee pain, if present, has been incurred since 2004.  This objective evidence is contrary to the Veteran's contention that a knee disorder was incurred as a result of in-service aggravation of right leg disability.  

A September 2008 treatment note reflects that the Veteran complained of pain in the hips bilaterally.  The Veteran reported that the pain was radiating from the spine.  The provider determined that the pain was localized to the bilateral iliac crest and was no in the hip joints.  The records establish that the Veteran did not have arthritis of the right knee in 2004, so the Veteran did not have arthritis of the hips in 2008, although he did have pain radiating from the back.  The provider attributed the Veteran's 2008 hip pain to his recent falls and his spine DJD.  This evidence is unfavorable to a finding that the chronic hip disability began during or is due to the Veteran's 1959 to 1963 active service.  

As the Veteran has not established entitlement to service connection for right lower leg disability, the Board is not authorized to grant service connection for any disorder alleged to be secondary to or due to, or "adjunct" to right lower leg disability.  The Veteran's lay statement that he limped at the end of his service does not place the evidence as to whether he incurred a claimed left ankle, knee, or hip disorder in service in equipoise with the unfavorable evidence.  

As noted above, it is particularly significant, in the Board's view, that the Veteran did not advise SSA that he required treatment of any other joint until April 1999.  It would have been in the Veteran's interest to list any other joint disabilities present when he applied for SSA benefits in June 2001.  However, the Veteran did not identify any disorder of ankle, knee, or hips when he submitted that claim.  The fact that the Veteran did not report these joint disorders in his June 2001 SSA application is substantial evidence that the disorders were not yet manifested.  

The fact that the Veteran referenced 1999, 2000, and 2001 medical evidence in his SSA application, but did not advise SSA that he was treated for any joint pain or abnormality prior to January 1999, is unfavorable to the claim.  The fact that the Veteran did not report an onset of right ankle disability prior to April 1999 to his VA providers or to the providers who conducted SSA examinations is unfavorable to his claim.  The Veteran did not report bilateral knee or hip disability to SSA.  

The fact that the Veteran reported right ankle disability and bilateral neuropathy, but did not report a bilateral knee disorder or a bilateral hip disability, and did not report left ankle pain, is persuasive evidence that the Veteran did not have a chronic disability of those joints at the time he submitted his June 2001 SSA claim.  It would have been in the Veteran's best interest to report joint pain abnormality, if present, at the time of that application.  However, the Veteran reported only a January 1999 injury to the right ankle.  He did not report that pain or disability of any joint other than the right ankle was present.  These facts undermine his recollections of events during service, overall.  

This is very persuasive evidence that the complaints of bilateral knee, bilateral hip, and left ankle disability had not yet manifested, and that right ankle disability did not manifest until January 1999, the date reported to SSA.  The claim for service connection for a right ankle disability, a left ankle disability, a knee or hip disorder must be denied.

3.  Claim for service connection for degenerative joint disease of the lumbar spine

Service medical records reflect that the Veteran was treated complaints of back pain in December 1961.  A diagnosis of low back sprain was assigned.  The Veteran was placed on a limited physical profile with no lifting or bending.  In mid-December 1961, the veteran's lumbosacral strain was described as subsiding.  In January 1962, his lumbosacral sprain was described as healed, providing highly probative evidence against this claim.  He returned to full duty.  No further treatment related to the spine, back, or back pain, was noted during the remainder of the Veteran's service.  

On VA examination conducted in April 2007, the Veteran reported beginning to have difficulty with his back again in about 1990 while working as a painter.  The examiner stated that magnetic resonance imaging (MRI) conducted in July 2005 disclosed multilevel degenerative disc disease with right lateral bulging at L2-L3 and bulging with left lateral tear at L4-L5.  The examiner further noted that an EMG conducted in 2004 reflected that the Veteran had neuropathy of his lower legs and feet.  Even using a walker, the Veteran had a limp and was unsteady.  The examiner noted that the Veteran had virtually no feeling in his feet.  The examiner opined that the Veteran's current DJD, lumbar spine, was not related to in-service injury in 1961.  Rather, the examiner opined, the current lumbar spine disability began about 15 years ago, providing more highly probative evidence against this claim.

This medical evidence is unfavorable to the claim.  The Veteran has no evidence other than his own statements to show that low back pain was chronic and continuous after his service.  As a chronic disorder of the back was not noted in service, and the Veteran did not undergo radiologic examination of the back until about 1990, some 25 years after his 1963 service discharge, the Veteran's lay statements are of less probative value and weight than the opinion of the examiner who conducted the April 2007 VA examination.

The preponderance of the evidence is against the claim for service connection for DJD, lumbar spine.  There is no reasonable doubt to resolve in the Veteran's favor.  The claim must be denied.  

4.  Claim for service connection for neuropathy of the right and left lower extremities and for depression, as secondary to lumbar spine DJD

On VA examination conducted in April 2007, the Veteran reported that he began having depression secondary to back and ankle problems occurring during his Coast Guard service. The Veteran acknowledged that he did not seek treatment in service for his ankle re-injury, as he did not wish to appear to be physically weak.  The examiner concluded that it was as likely as not that the Veteran's depression was related to his multiple medical problems.  The examiner who conducted April 2007 VA examination of the Veteran's back concluded that the etiology of the Veteran's neuropathy could not be determined, but that it was at least as likely as not that it was due to DJD of the spine or multiple falls related to the Veteran's multiple medical disorders, providing evidence against this claim.

Service connection is not in effect for any disability at this time.  There is no evidence that the Veteran incurred depression or neuropathy of the lower legs in service or during the period proximate to the Veteran's service.  As the etiology of neuropathy of the lower extremities remains undetermined that disability cannot be attributed to the Veteran's service without evidence of treatment in service and the best evidence in this case would provide highly probative evidence against such a finding.  The Veteran acknowledges that he did not see treatment in service for neuropathy or depression.  The evidence is against an award of service connection for these disabilities on a direct incurrence basis, and no presumption of service connection is applicable.  

The Veteran contends that his depression and neuropathy are due to his back disability, and the evidence of record confirms that the Veteran's contention is accurate.  Unfortunately, service connection is not in effect for any back disability.  Therefore, service connection on the basis that depression or neuropathy is secondary to a service-connected disability cannot be granted.  His contention provides evidence against this claim.  The preponderance of the evidence is against the claims on any basis.  The claims must be denied.  

Duties to notify and assist the Veteran

After the Veteran submitted his September 2006 application for benefits administered by VA, letters issued in November 2006, January 2007, May 2007, and June 2007 notified the Veteran of the criteria for establishing service connection.  In addition, the letters notified the Veteran of the criteria used in assigning an effective date and a disability rating if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran and his representative have not identified any prejudice to the Veteran from lack of notice, nor does the record reveal such.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are associated with the claims files.  VA treatment records from 2005 through 2010 are associated with the claims file, and those treatment records were addressed in the September 2012 supplemental statement of the case.  Lengthy medical evidence was obtained from the Social Security Administration (SSA).  The Veteran identified several private providers, and the identified records were requested.  The private records obtained are associated with the claims files.  VA examinations which provide opinion as to the onset and etiology of back disability, depression, and neuropathy are of record.  As to right lower leg disability, the presumption of soundness does not apply, as discussed below, and the evidence of aggravation is not sufficient to require a determination as to whether aggravation of that disability was due to natural progress of the disease (the best evidence would provide highly probative evidence against such finding, making an examination on this point unwarranted).  The evidence of record is sufficient for a determination that current right ankle disability was incurred in January 1999, and no examination is required.  

Again, overall, the best evidence in this case provides highly probative evidence against these claims (providing not only a diagnosis, but in most cases an origin that provides evidence against the Veteran's contentions, clearly indicating in most cases an injury [or disability] that began after service that caused the disability in question) to the point of making no further examinations warranted.  The post-service evidence provides particularly negative evidence against the Veteran's claims.   

Since the Veteran claims that left ankle and bilateral knee and hip disabilities are "adjunct" to right leg disability, the fact that service connection has not been granted for right leg disability means that VA examination to determine whether any disability was secondary to right leg disability would be fruitless.  The claims files contain sufficient evidence to address the claims on the basis of direct service connection.  No further development of these claims is required.  

The Veteran and his representative have not identified any other evidence which should be obtained.  The RO has verified that there is no additional file for the Veteran, to include any temporary file at the RO: all claims documents for the Veteran are within the physical file associated with the appeal or the Virtual VA file associated with the Veteran's electronic file.  VA made reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

ORDER

The appeal for service connection for a right leg disability, to include right ankle disability, is denied.

The appeals for service connection for a left ankle disability, bilateral knee disability, and bilateral hip disability are denied. 

The appeals for service connection for DJD, lumbar spine, and neuropathy of the right and left lower extremities, and depression, to include as secondary to DJD, lumbar spine, are denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


